                Case 1:19-cv-01931-LAK Document 11 Filed 04/04/19 Page 1 of 2

Hughes                                                                                            Hughes Hubbard & Reed LLP
                                                                                                           One Battery Park Plaza

Hubbard                                                                                           New York, New York 10004-1482
                                                                                                         Office:+1 (212) 837-6000

&Reed                                                                                                      Fax: +1 (212) 422-4726
                                                                                                              hugheshubbard.com

                                                                                                                          Sarah Cave
                                                                                                                              Partner
                                                                                                     Direct Dial: + 1 (212) 837-6559
                                                                                                     Direct Fax: + 1 (212) 299-6559
                                                                                                   sarah.cave@hugheshubbard.com




                                                            April 4, 2019



   VIA ECF & HAND DELIVERY

   Honorable Lewis A. Kaplan
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

                Re:        In re Customs and Tax Administration of the Kingdom of Denmark
                           (Skatteforvaltningen) Tax Refund Scheme Litigation, l 8-md-2865 (LAK)

   Dear Judge Kaplan:

                  We write on behalf of Plaintiff Skatteforvaltningen, the Customs and Tax
   Administration of the Kingdom of Denmark ("SKAT"), first to notify the Court of the status of
   service with respect to actions recently filed in this District.

                    On April 3, 2019, SKAT filed a Notice of Filing Waivers of Service (D.I. 92)
   attaching 65 waivers of service with respect to 22 of the 54 defendants named in the 43 recently-
   filed actions. 1 SKAT has sought waivers of service from the remaining 33 defendants, but has
   not yet received them. Once SKAT has obtained waivers from or otherwise served these
   defendants, SKAT will notify the Court promptly.

                  In addition, SKAT shared with counsel for the defendants, including the
   defendants in the 43 recently-filed actions, a proposed schedule to facilitate the efficient conduct
   of discovery in this multi-district litigation. SKAT took into account comments received from
   counsel for some of the defendants, and on that basis proposes for the Court's consideration the
   following schedule:

                      1.     45 days after the Court rules on the Order to Show Cause (D.I. 63):
                             Deadline to file answers in the cases that were filed in 2018 but not



   I.   SKAT filed 65 waivers on behalf of these 22 defendants because many of these defendants appear in multiple
        actions.


   93635958_1
             Case 1:19-cv-01931-LAK Document 11 Filed 04/04/19 Page 2 of 2
                                                                                                  2


                       governed by the Court's Memorandum Opinion on the Motion to Dismiss
                       (D.I. 62).

                2.     May 13, 2019: Deadline to file answer or motion to dismiss in cases filed
                       in February 2019.

                3.     June 1, 2019: Deadline for initial disclosures under Fed. R. Civ. P. 26.

                4.     August 9, 2019: Deadline to join additional parties and amend the
                       pleadings.

                5.     April 30, 2020: Deadline for the completion of fact discovery

                6.     May 29, 2020: Deadline for initial expert witness disclosures.

                7.     July 27, 2020: Deadline for rebuttal expert witness disclosures.

                8.     October 16, 2020: Deadline for completion of all discovery, including
                       expert depositions.

                9.     November 9, 2020: Deadline for motions pursuant to Fed. R. Civ. P. 56.

                10.    December 11, 2020: Deadline for the submission of a joint pre-trial order
                       for the cases originating in the Southern District of New York.

                11.    30 days after remand to transferee courts: Deadline for the submission
                       of a joint pre-trial order for the cases originating outside the Southern
                       District of New York.

               Should the Court so instruct, SKAT will provide a Proposed Order setting forth
these deadlines for the Court's approval.


                                              ~----.
                                                 Respectfully submitted,




cc:    Counsel of Record (via ECF)

       Raubritter LLC Pension Plan (via First Class Mail)




93635958_1
